Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19             PageID.11820    Page 1
                                    of 9


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS                    )
  OF MICHIGAN, et al.,                      )        Case No. 2:17-cv-14148
                                            )
                        Plaintiffs,         )        Hon. Eric L. Clay
                                            )        Hon. Denise Page Hood
                                            )        Hon. Gordon J. Quist
           v.                               )
                                            )        UNOPPOSED MOTION FOR
                                            )        ENLARGEMENT OF TIME AND
  JOCELYN BENSON, in her official           )        ESTABLISHMENT OF
                                            )        BRIEFING SCHEDULE
  Capacity as Michigan                      )        REGARDING AWARD OF
  Secretary of State, et al.,               )        ATTORNEYS’ FEES
                                            )        AND EXPENSES UNDER
                                            )        42 U.S.C. § 1988, AND BRIEF
                        Defendants.         )        IN SUPPORT THEREOF

   Joseph H. Yeager, Jr. (IN 2083-49)             Mark Brewer (P35661)
   Kevin M. Toner (IN 11343-49)                   GOODMAN ACKER P.C.
   Harmony A. Mappes (IN 27237-49)                17000 West Ten Mile, Second Floor
   Jeffrey P. Justman (MN 390413)                 Southfield, MI 48075
   Daniel R. Kelley (IN 30706-49)                 Telephone: 248-483-5000
   Matthew R. Kinsman (IN 32032-71)               MBrewer@GoodmanAcker.com
   FAEGRE BAKER DANIELS LLP
   300 North Meridian Street, Suite 2700
   Indianapolis, IN 46204
   Telephone: 317-237-0300
   Jay.Yeager@FaegreBD.com
   Kevin.Toner@FaegreBD.com
   Harmony.Mappes@FaegreBD.com
   Jeff.Justman@FaegreBD.com
   Daniel.Kelley@FaegreBD.com
   Matthew.Kinsman@FaegreBD.com

                                      Counsel for Plaintiffs



  US.123064823.02
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19            PageID.11821        Page 2
                                    of 9


        UNOPPOSED MOTION FOR ENLARGEMENT OF TIME AND
             ESTABLISHMENT OF BRIEFING SCHEDULE

        Counsel for Plaintiffs League of Women Voters of Michigan, Roger J. Brdak,

  Jack E. Ellis, Donna E. Farris, William “Bill” J. Grasha, Rosa Holliday, Diana L.

  Ketola, Jon “Jack” G. LaSalle, Richard “Dick” W. Long, and Lorenzo Rivera

  respectfully bring this motion for enlargement of time and establishment of a briefing

  schedule regarding an award of reasonable attorneys’ fees and expenses.

        As “prevailing parties” under 42 U.S.C. § 1988(b), Plaintiffs are entitled to an

  award of “a reasonable attorney’s fee as part of the costs[.]” Requests for such fee

  awards are governed by Federal Rule of Civil Procedure 54(d)(2) and by this Court’s

  Local Rule 54.1.2, which together establish a briefing schedule. This Court’s April 25,

  2019 Opinion and Order (ECF No. 268) is being appealed. (See generally ECF Nos.

  270, 271.) The parties are actively engaged in the appellate process, which will affect

  the amount of fees, expenses, and costs to which Plaintiffs are entitled. Postponing

  briefing on the award will conserve the Court’s and the Parties’ resources.

                               Local Rule 7.1(a) Statement

        On May 8, counsel for Plaintiffs sought concurrence in this motion from the

  Special Assistant Attorneys General representing Defendant Secretary Benson, and

  from counsel for Intervenors. Counsel for all parties have advised that they have no

  objection to the relief sought herein.




                                              2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19                   PageID.11822    Page 3
                                    of 9


         WHEREFORE, Plaintiffs respectfully request that the Court order a briefing

  schedule on Plaintiffs’ request for fees and expenses as follows:

     • Opening brief due 60 days after the later of either (1) the expiration of time to
       appeal the final judgment in this action (resolving the relief to which Plaintiffs
       are entitled, i.e., the remedial maps), or (2) if Defendant or Intervenors appeal
       the final judgment, the exhaustion of the appellate process as to the final
       judgment;

     • Response briefs, if any, due 30 days after the filing of the opening brief; and

     • Reply briefs, if any, due 30 days after the filing of the response briefs.

  Plaintiffs also respectfully request that the Court grant all other appropriate relief.

                                                   Respectfully submitted,

   Date: May 9, 2019                               /s/ Joseph H. Yeager, Jr.

   Mark Brewer (P35661)                            Joseph H. Yeager, Jr. (IN 2083-49)
   GOODMAN ACKER P.C.                              Kevin M. Toner (IN 11343-49)
   17000 West Ten Mile, Second Floor               Harmony A. Mappes (IN 27237-49)
   Southfield, MI 48075                            Jeffrey P. Justman (MN 390413)
   Telephone: 248-483-5000                         Daniel R. Kelley (IN 30706-49)
   Fax: 248-483-3131                               Matthew R. Kinsman (IN 32032-71)
   MBrewer@GoodmanAcker.com                        FAEGRE BAKER DANIELS LLP
                                                   300 North Meridian Street, Suite 2700
                                                   Indianapolis, IN 46204
                                                   Telephone: 317-237-0300
                                                   Fax: 317-237-1000
                                                   Jay.Yeager@FaegreBD.com
                                                   Kevin.Toner@FaegreBD.com
                                                   Harmony.Mappes@FaegreBD.com
                                                   Jeff.Justman@FaegreBD.com
                                                   Daniel.Kelley@FaegreBD.com
                                                   Matt.Kinsman@FaegreBD.com

                                                   Counsel for Plaintiffs


                                               3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19                PageID.11823   Page 4
                                    of 9


                             CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2019, I filed the foregoing document

  electronically using the Court’s ECF system, which will send notification of this filing

  to all counsel of record in this matter.

                                             /s/ Joseph H. Yeager, Jr.




                                                4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19               PageID.11824     Page 5
                                    of 9


     BRIEF IN SUPPORT OF MOTION FOR ENLARGEMENT OF TIME
           AND ESTABLISHMENT OF BRIEFING SCHEDULE

          1.    This action was brought pursuant to 42 U.S.C. § 1983. (See Compl., ECF

  No. 1 at ¶ 12.) Section 1983 provides, in relevant part, that:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory or the
                District of Columbia, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                proceeding for redress[.]

          2.    42 U.S.C. § 1988(b) provides that “[i]n any action or proceed to enforce

  a provision of section[] … 1983 … of this title, … the court, in its discretion, may

  allow the prevailing party, other than the United States, a reasonable attorney’s fee as

  part of the costs[.]”

          3.    On April 25, 2019, this Court entered its Opinion and Order finding,

  inter alia, that “27 of the 34 Challenged Districts violate Plaintiffs’ First and

  Fourteenth Amendment rights by diluting the weight of their votes.” (Opinion and

  Order, ECF No. 268 at PageID #11702.) The Court found further that “every

  Challenged District violates Plaintiffs’ First Amendment right to association,” and

  “that these harms will reoccur if future elections are held under the Enacted Plan.”

  (Id.)

          4.    The Court’s Opinion and Order makes Plaintiffs “prevailing” parties as

  that term is used in 42 U.S.C. § 1988.
                                                5
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19             PageID.11825      Page 6
                                    of 9


         5.     Pursuant to this Court’s Local Rules, a “motion for attorneys’ fees and

  related non-taxable expenses pursuant to Fed. R. Civ. P. 54(d)(2) must be filed no

  later than 28 days after entry of judgment.” E.D. Mich. LR 54.1.2.

         6.     The Advisory Committee’s note for Fed. R. Civ. P. 54 provides in

  relevant part that:

                Filing a motion for fees under this subdivision does not affect the
                finality or the appealability of a judgment, though revised Rule 58
                provides a mechanism by which prior to appeal the court can
                suspend the finality to resolve a motion for fees. If an appeal on
                the merits of the case is taken, the court may rule on the claim for
                fees, may defer its ruling on the motion, or may deny the motion
                without prejudice, directing under subdivision (d)(2)(B) a new
                period for filing after the appeal has been resolved. A notice of
                appeal does not extend the time for filing a fee claim based on the
                initial judgment, but the court under subdivision (d)(2)(B) may
                effectively extend the period by permitting claims to be filed after
                resolution of the appeal.

  Fed. R. Civ. P. 54 advisory committee’s note. The note provides further that:

                The rule does not require that the motion [for award of attorneys’
                fees] be supported at the time of filing with the evidentiary
                material bearing on the fees. This material must of course be
                submitted in due course, according to such schedule as the court
                may direct in light of the circumstances of the case. What is
                required is the filing of a motion sufficient to alert the adversary
                and the court that there is a claim for fees and the amount of such
                fees (or a fair estimate).

  Id.

         7.     To date, Faegre Baker Daniels and Goodman Acker attorneys,

  paraprofessionals, and staff have spent thousands of hours representing Plaintiffs.

  They have represented Plaintiffs pro bono publico but reserved their right to seek a fee
                                              6
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19                  PageID.11826       Page 7
                                    of 9


  recovery from other parties in the event of a favorable outcome. Faegre Baker

  Daniels, Goodman Acker, and Plaintiff the League of Women Voters of Michigan

  also have incurred hundreds of thousands of dollars in expenses.

         8.     Faegre Baker Daniels and Goodman Acker intend to continue

  representing Plaintiffs through the appellate process, which has already begun in

  earnest. (See generally Mich. Senate’s and Mich. Senators’ Notice of Appeal, ECF No.

  270; Congressional and State House Intervenors’ Notice of Appeal, ECF No. 271.) If

  Plaintiffs are successful in defending the Court’s Opinion and Order, the fees to

  which they are entitled will increase substantially. See, e.g., Perry v. AutoZone Stores, Inc.,

  624 Fed. Appx. 370, 372 (6th Cir. 2015) (“Plaintiffs prevailed in this appeal, and thus

  are entitled to an award of attorney’s fees for work incurred relating to this appeal.”);

  Kinney v. Rothchild, 678 F.2d 658, 661 (6th Cir. 1982) (holding that a prevailing party

  was entitled to fees for time reasonably spent in preparing her successful appeal);

  Weisenberger v. Huecker, 593 F.2d 49, 54 (6th Cir. 1979) (“If a successful party in a civil

  rights suit is awarded attorney’s fees under [§ 1988] and he cannot secure attorney’s

  fees for legal services needed to defend the award on appeal, the underlying

  Congressional purpose for [§ 1988] would be frustrated . . . This award should also

  include amounts for legal time spend defending and prosecuting the instant appeal.”).

         9.     In the interest of preserving the parties’ and the Court’s resources,

  counsel for Plaintiffs respectfully request that the Court order a briefing schedule on

  Plaintiffs’ request for fees, commencing 60 days after the later of either (1) the
                                                 7
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19              PageID.11827         Page 8
                                    of 9


  expiration of time to appeal the final judgment in this action (resolving the relief to

  which Plaintiffs are entitled, i.e., the remedial maps), or (2) if Defendant or

  Intervenors appeal the final judgment, the exhaustion of the appellate process as to

  the final judgment.


         WHEREFORE, Plaintiffs respectfully request that the Court order a briefing

  schedule on Plaintiffs’ request for fees and expenses as follows:

     • Opening brief due 60 days after the later of either (1) the expiration of time to
       appeal the final judgment in this action (resolving the relief to which Plaintiffs
       are entitled, i.e., the remedial maps), or (2) if Defendant or Intervenors appeal
       the final judgment, the exhaustion of the appellate process as to the final
       judgment;

     • Response briefs, if any, due 30 days after the filing of the opening brief; and

     • Reply briefs, if any, due 30 days after the filing of the response briefs.

  Plaintiffs also respectfully request that the Court grant all other appropriate relief.




                                               8
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 278 filed 05/09/19                    PageID.11828   Page 9
                                    of 9


                                                    Respectfully submitted,

   Date: May 9, 2019                                /s/ Joseph H. Yeager, Jr.

   Mark Brewer (P35661)                             Joseph H. Yeager, Jr. (IN 2083-49)
   GOODMAN ACKER P.C.                               Kevin M. Toner (IN 11343-49)
   17000 West Ten Mile, Second Floor                Harmony A. Mappes (IN 27237-49)
   Southfield, MI 48075                             Jeffrey P. Justman (MN 390413)
   Telephone: 248-483-5000                          Daniel R. Kelley (IN 30706-49)
   Fax: 248-483-3131                                Matthew R. Kinsman (IN 32032-71)
   MBrewer@GoodmanAcker.com                         FAEGRE BAKER DANIELS LLP
                                                    300 North Meridian Street, Suite 2700
                                                    Indianapolis, IN 46204
                                                    Telephone: 317-237-0300
                                                    Fax: 317-237-1000
                                                    Jay.Yeager@FaegreBD.com
                                                    Kevin.Toner@FaegreBD.com
                                                    Harmony.Mappes@FaegreBD.com
                                                    Jeff.Justman@FaegreBD.com
                                                    Daniel.Kelley@FaegreBD.com
                                                    Matt.Kinsman@FaegreBD.com

                                                    Counsel for Plaintiffs


                             CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2019, I filed the foregoing document

  electronically using the Court’s ECF system, which will send notification of this filing

  to all counsel of record in this matter.

                                             /s/ Joseph H. Yeager, Jr.




                                                9
